DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (corresponding to claims 1-9) in the reply filed on 2/17/2022 is acknowledged.  The traversal is on the ground(s) that it is not appropriate for the United States Patent & Trademark Office to issue a Requirement for Unity of Invention for this .  This is not found persuasive because the United State Patent & Trademark Office can issue a requ.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/17/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 

 Paragraph [0010] line 8 is objected to as “the base may included” appears to be a typographical error, and should be corrected to “base may include”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20170020558 A1, hereinafter "Xu") in view of Takanori et al. (US 6325760 B1, of record, hereinafter “Takanori”) .

Regarding claim 1,  Xu teaches a device, comprising: 
an ultrasound probe (ultrasound probe 10 in fig 1, [0026]) comprising:
an elongated neck (acquisition portion 14 in fig 1, [0026]) insertable in a patient (transrectal ultrasound imaging for prostate imaging [0024]) and rotatable around a first longitudinal axis (includes an acquisition portion 14 defining an acquisition axis A-A’, [0033]) wherein at least one ultrasound transducer (acquisition portion 14 (e.g., transducer array), [0008])  is connected to a distal end of the elongated neck; and
an elongated body connected (The probe 10 also includes a handle portion 16 having a second length and a second diameter in fig 4A, [0033]) to a proximal end of the elongated neck (proximal portion annotated in fig 5 below) and rotatable around a second longitudinal axis that is parallel to (second longitudinal axis annotated in fig 5 below) and offset from the first longitudinal axis (the acquisition axis A-A′ and the handle are offset such that they are nonaligned [0033]), wherein the elongated body is removably attached (Alternatively, different sockets may be utilized for different probes. That is, the socket may be removably connected (e.g., via bolts or screws) to the NGA cradle 30 to allow matching a particular socket to a particular probe, [0034]) to a probe mounting structure (probe holder 40 in figs 4A and 4B, [0034]);
a shaft (recessed socket 42 in NGA cradle 30 in figs 4A and 4B, [0034]) arranged at a proximal end of the elongated body and attached to a proximal end of the probe mounting structure (probe holder 40 in figs 4A and 4B, [0034]) rotation of the shaft causing corresponding rotation of the probe mounting structure and the attached elongated body of the ultrasound probe around the second longitudinal axis to a desired position (the NGA cradle 30 preferably, but not necessarily, interfaces with the positioning device 100 such that an acquisition axis A-A′ of the probe 10 is aligned with a rotational axis C-C′ of the positioning device 100, [0034]). 

    PNG
    media_image1.png
    558
    994
    media_image1.png
    Greyscale

	Xu does not teach a device wherein the shaft defines a longitudinal shaft channel in an interior portion of the shaft and a longitudinal shaft groove extending from a surface of the shaft to the longitudinal shaft channel; and at least one cable for providing electrical connections to the at least one ultrasound transducer, wherein the at least one cable is insertable into the longitudinal shaft channel through the longitudinal shaft groove, and enters an internal channel of the ultrasound probe through the longitudinal shaft channel to enable electrical connection with the at least one ultrasound
transducer. Takanori is an applicant’s field of endeavor as “Rotator for Ultrasound Probe” is disclosed. 
	Takanori, however, teaches a device:
wherein the shaft defines a longitudinal shaft channel in an interior portion of the shaft (holder main unit 30, figs 2 and 4, col 5 lines 28-29) and a longitudinal shaft groove  extending from a surface of the shaft to the longitudinal shaft channel (opening 30b, fig 2, col 5 line 47-48); and
at least one cable for providing electrical connections to the at least one ultrasound transducer (cable 12, fig 4 col 7 line 5), wherein the at least one cable is insertable into the longitudinal shaft channel through the longitudinal shaft groove and enters an internal channel of the (openings 30b and 40b which are sufficiently narrower than 180 are formed along the central axes as entrances for storing the cable 12 which is extended from the rear end of the ultrasound probe 10, col 5 lines 30-34).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to have modified the invention of Xu, to have modified the shaft so that the  shaft defines a longitudinal shaft channel in an interior portion of the shaft and a longitudinal shaft groove extending from a surface of the shaft to the longitudinal shaft channel and having at least one cable for providing electrical connections to the at least one ultrasound transducer, wherein the at least one cable is insertable into the longitudinal shaft channel through the longitudinal shaft groove, and enters an internal channel of the ultrasound probe through the longitudinal shaft channel to enable electrical connection with the at least one ultrasound transducer, as taught by Takanori, in order to simplify the configuration of the cable (cable storing configuration is also simplified, col 3 lines 30-31; facilitating ease in the insertion operation of the cable, col 3 lines 13-16), as suggested by Takanori.  

Regarding claim 2, Xu in view of Takanori as modified above teaches the claimed invention as discussed above. Xu further teaches a device: 
wherein the at least one ultrasound transducer comprises an ultrasound transducer array (acquisition portion (e.g., transducer array), [0008]). 

Regarding claim 3,  Xu in view of Takanori as modified above teaches the claimed invention as discussed above. Xu further teaches a device : 
wherein the shaft (recessed socket 42 on NGA cradle 30, figs 4A and 4B, [0034]) is a rotatable around a third longitudinal axis (C-C’ in fig 5, [0034]) that is parallel to and longitudinally aligned (A-A′ of the probe 10 is aligned with a rotational axis C-C′ of the positioning device 100, [0034]). 

Regarding claim 4,  Xu in view of Takanori as modified above teaches the claimed invention as discussed above. Xu further teaches:
a shaft housing (NGA cradle 30, figures 4A and 4B, [0034]) containing the shaft (NGA cradle 30 includes probe holder 40 having a recessed socket 42, [0034]), the shaft being rotatable around the third longitudinal axis within the shaft housing (NGA cradle 30 interfaces with the positioning device 100 such that an acquisition axis A-A of the probe 10 is aligned with a rotational axis C-C of the positioning device 100. This allows the acquisition portion 14 of the probe to rotate about a known fixed axis [0034]). 
Xu does not teach a device wherein the shaft housing defines a longitudinal housing groove that is alignable with the longitudinal shaft groove in the shaft to enable placement of the at least one cable within the longitudinal shaft groove. 
Takanori, however teaches a device: 
wherein the shaft housing defines a longitudinal housing groove (cylindrical holder main unit 30, col 4 line 40) that is alignable with the longitudinal shaft groove (opening 30b, fig 2, col 5 line 47-48);  in the shaft to enable placement of the at least one cable within the longitudinal shaft groove (openings 30b and 40b which are sufficiently narrower than 180 are formed along the central axes as entrances for storing the cable 12 which is extended from the rear end of the ultrasound probe 10, col 5 lines 30-34). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to have modified the invention of Xu in view of Takanori, to modify the shaft so that the shaft housing defines a longitudinal housing groove that is alignable with the longitudinal shaft (cable storing configuration is also simplified, col 3 lines 30-31; facilitating ease in the insertion operation of the cable, col 3 lines 13-16), as suggested by Takanori.  

Regarding claim 5, Xu in view of Takanori as modified above teaches the claimed invention as discussed above. Xu further teaches:
a handle (annotated in fig 4 below) containing the shaft housing (NGA cradle 30, figures 4A and 4B, [0034])  and connected to the shaft (recessed socket 42 on NGA cradle 30, fig 4A, [0034]) within the shaft housing, preventing the shaft from sliding (the NGA cradle 30 is connectable with the positioning device via a rotatable coupling 48 disposed at a proximal end of the NGA cradle 30 ,  figs 4A, 4B [0034]) rotation of the handle causing corresponding rotation of the shaft around the third longitudinal axis of the shaft (This rotatable coupling 48 attaches to an arm of the positioning device and allows the NGA cradle and supported probe to rotate, [0034])

    PNG
    media_image2.png
    568
    1109
    media_image2.png
    Greyscale


Takanori et al teaches: 
wherein the handle defines a longitudinal handle groove alignable with the longitudinal housing groove (cylindrical holder base portion 40, col 4 lines 45-47) and aligned with the longitudinal shaft groove (opening 30b, fig 2, col 5 line 47-48),  enabling placement of the at least one cable in the longitudinal shaft groove (a cylindrical holder base portion into which the cable is stored from the side , col 2 line 44-45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to have modified the invention of Xu in view of Takanori, by including a handle in the invention, wherein the handle defines a longitudinal handle groove alignable with the longitudinal housing groove and aligned with the longitudinal shaft groove enabling placement of the at least one cable in the longitudinal shaft groove to achieve  simplifying the configuration of the cable (cable storing configuration is also simplified, col 3 lines 30-31; facilitating ease in the insertion operation of the cable, col 3 lines 13-16), as suggested by Takanori.  

Regarding claim 6,  Xu in view of Takanori as modified above teaches the claimed invention as discussed above.  Xu further teaches a device comprising: 
wherein the probe mounting structure comprises a support configured to receive the elongated body of the ultrasound probe (imaging probe holder generally forms a recessed surface or cradle is configured to receive and secure a portion of an imaging device/probe, [0008]), and a clamp configured to mechanically secure the elongated body in the support (the probe holder 40 includes a hinged clamp 44, [0034]), such that the elongated body is in a fixed (the clamp 44 is rotated open such that the handle 16 may be disposed within the socket 42 [0034]).

Regarding claim 7, Xu teaches a device:
wherein the probe mounting structure further comprises a flange (probe holder 40 includes a hinged clamp 44 [0034] ) at the proximal end of the probe mounting structure (proximal end annotated in figure 4B below) , the shaft being attached to the flange (probe holder 40 includes a hinged clamp 44 that is connected to a first lateral edge of the recessed socket 42 via a plurality of mating knuckles 46, 48. A hinge pin (not shown) extends though these knuckles [0034]). 

    PNG
    media_image3.png
    622
    1295
    media_image3.png
    Greyscale


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Takanori as applied to claim 7 above, and further in view of Barzell et al. (US 2004/0143188A1, of record, hereinafter "Barzell").

Regarding claim 8, Barzell  teaches a device further comprising: 
(template grid mount 18 in fig 3, [0028]) and a grid plate comprising an array of grid holes (needle guiding template grid 70  on template grid mount 18 in fig 3 [0028]), wherein at least one needle is guided through at least one hole of the array of grid holes. 
Barzell is in applicant’s field of endeavor as “Ultrasound Probe Support and Stepping Device” is disclosed. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to have modified the invention of Xu in view of Takanori, by adding a base connected between the shaft housing and a grid plate comprising an array of grid holes, wherein at least one needle is guided through at least one hole of the array of grid holes, in order to achieve precise, independent, and reproducible longitudinal movement of the ultrasound probe while keeping it in accurate radial position in relation to the grid, as suggest by Barzell (reproducible longitudinal movement [0006]). 

Regarding claim 9 Barzell teaches a device further comprising: 
a longitudinal translation device (base assembly 16, fig 1, [0028]) arranged between the shaft housing (carriage 14 for slidable longitudinal movement along the base assembly 16, fig 1, [0028], fig 1) and the grid plate (needle guiding template grid 70  on template grid mount 18 in fig 3 [0028], enabling movement, as a unit, of the shaft housing, the shaft (u-shaped members 19 and 20, figs 4 and 5 [0033]) contained in the shaft housing, the probe mounting structure (probe mount 12, figs 4 and 5, [0033]), attached to the shaft, and the elongated body of the ultrasound probe secured to the probe mounting structure toward and away from the grid plate, the longitudinal translation device comprising:
(bore hole on carriage 14 annotated in fig 3 below); and
at least one rod attached to the shaft housing at a proximal end of the at least one rod, and configured to move longitudinally through the at least one longitudinal bore in the base (The carriage 14 is slidably engaged around the rails 38 and 40 through moving longitudinal apertures formed through the lower corners of the carriage 14 as best seen in fig 1. Alternatively, a single rail can be used if desired, [0039])

    PNG
    media_image4.png
    628
    740
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to have modified the invention of Xu in view of Takanori, by adding a longitudinal translation device arranged between the shaft housing and the grid plate, enabling movement, as a unit, of the shaft housing, the shaft contained in the shaft housing, the probe mounting structure, attached to the shaft, and the elongated body of the ultrasound probe secured to the probe mounting structure toward and away from the grid plate, the longitudinal translation device comprising: at least one longitudinal bore in the base; and at least one rod attached to the shaft housing at a proximal end of the at least one rod, and configured to move longitudinally through the at least one longitudinal bore in the base, as taught by Barzell, in order to achieve precise, independent, and reproducible longitudinal (reproducible longitudinal movement [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793